Citation Nr: 1732457	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in December 2016, when it remanded the Veteran's claim in order to obtain additional VA treatment records.  Such records were associated with the Veteran's record following the Board's remand.  The Board thus finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the evidence is against a finding that sleep apnea either began during or was otherwise caused by military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in January 2008, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  The Board notes that outstanding VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, and particularly records associated with the Veteran's August 3, 2006, sleep study, were the subject of Board remands in July 2015 and December 2016.  Records from this VAMC, including the Veteran's August 3, 2006, sleep study, were associated with the record following the Board's December 2016 remand.  

The Veteran has not been afforded with a VA examination addressing his sleep apnea.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

In this case, as discussed in greater detail below, the evidence of record is against a finding that the Veteran currently has a sleep apnea disability, or that the Veteran experienced an in-service event or incident that gave rise to sleep apnea.  A VA examination, which would be based on the examiner's consideration of the Veteran's claims file and the Veteran's own contentions, could not provide evidence supporting the occurrence of these in-service events.  Accordingly, the Board finds that remand for a VA medical examination is not warranted.  

The Veteran declined the opportunity to present testimony before the Board.  The Board further finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Turning to the facts in this case, in-service examinations dated August 1971, August 1977, April 1979, August 1981, June 1983, April 1986, August 1987, October 1994, and August 1997 noted that the Veteran's lungs and chest were normal, and no symptoms of sleep apnea were noted.  In associated Reports of Medical History, the Veteran denied ever having experienced symptoms of sleep apnea such as shortness of breath or frequent trouble sleeping.  

Otherwise, the Board notes that during service, in January 1984, the Veteran complained of a 24-hour history of sinus congestion, headache, and problems sleeping.  The Veteran was assessed with coryza.  In a December 1986 check of the Veteran's hypertension, the Veteran complained of mild but tolerable sleepiness.  The Veteran did not otherwise receive in-service treatment for, nor did he complain of symptoms relating to, sleep apnea.  

Following service, in July 2006, the Veteran complained of tiredness and loud snoring.  After that time, the Veteran's computerized problem list indicated that he had been diagnosed with sleep apnea in July 2006.  The Veteran underwent a sleep study in August 2006 to rule out possible sleep apnea.  Mild-to-moderate snoring was noted during the Veteran's study, and few respiratory events were seen.  In January 2007, it was noted that a polysomnography report did not indicate that the Veteran had clinically significant obstructive sleep apnea hypopnea syndrome.  In an October 2007 polysomnography sleep study report, it was noted that the Veteran's sleep study was suggestive of upper airway resistance syndrome, but the clinician found that the Veteran did not qualify for pressure therapy.  The Veteran underwent a sleep study in November 2007 to titrate the pressure of a continuous positive airway pressure (CPAP) mask and rule out possible sleep apnea.  The Veteran was noted to have good sleep quality on an increased CPAP pressure.  The Veteran filed his claim of entitlement to service connection for sleep apnea in December 2007.  

In a February 2008 CPAP consultation, heated humidity was added to the Veteran's CPAP.  After that time, the Veteran's computerized problem list indicated that he had been diagnosed with sleep apnea in February 2008.  In March 2008, it was noted that the Veteran had a history of obstructive sleep apnea and used a CPAP.  The Veteran reported that his snoring had stopped, and he slept through the night with minimal daytime hypersomnolence.  The Veteran's treatment records otherwise note that the Veteran had a history of sleep apnea.   

Turning to an analysis of these facts, while the Veteran has used a CPAP mask since filing his claim in December 2007, the Board cannot find that the Veteran has, in fact, been diagnosed with sleep apnea at any time since December 2007.  Sleep studies conducted in August 2006 and October 2007 did not confirm the presence of sleep apnea.  The Board cannot find that any clinician has actually diagnosed the Veteran with sleep apnea; instead, clinicians, to the extent they note the Veteran's sleep apnea, have simply recorded the Veteran's reported medical history or reflected the diagnoses contained in VA's computerized problem lists.  These problem lists, as noted above, are based on treatment records from July 2006 and February 2008 that do not, in fact, diagnose the Veteran with sleep apnea.  Thus, while the Veteran may use a CPAP mask to treat the symptoms of snoring and daytime sleepiness, the Board cannot find that the weight of the evidence supports a finding that these symptoms are associated with sleep apnea.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran believes that he experiences symptoms of sleep apnea, the Veteran is competent to testify as to readily-observable symptoms such as daytime sleepiness.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced such symptoms, his statements are not sufficient to establish the presence of a sleep apnea disability.  The Board finds that the weight of the medical evidence of record is against a finding that the Veteran suffers from a chronic sleep apnea disability.  Accordingly, the Board finds that the first Hickson element is not met.  

With that said, even if the Board were to find that the Veteran indeed suffers from a current sleep apnea disability, the weight of the evidence does not support a finding that the Veteran experienced a relevant in-service injury or event.  The Veteran's service treatment records are silent for treatment or complaints relating to sleep apnea.  Upon close examination of the Veteran's service treatment records, to the extent the Veteran complained of symptoms such as sleepiness, such symptoms were related to acute problems such as coryza.  The Veteran's in-service examinations, including his August 1997 separation examination, were normal, and the Veteran consistently denied experiencing symptoms associated with sleep apnea in his in-service Reports of Medical History.  Furthermore, the Veteran has not identified a specific in-service event or injury that he believes gave rise to his claimed sleep apnea; the Veteran has instead only broadly argued that his sleep apnea is related to service.  Accordingly, the Board finds that the second Hickson element is not met.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for sleep apnea.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


